Case 5:19-cv-00076-LGW-BWC Document 25 Filed 06/25/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

United States District Court

Southern District of Georgia

 

MATTHEW JOHN HYLTON,

Petitioner.

JUDGMENT IN A CIVIL CASE

¥. CASE NUMBER: CV519-76
PATRICK GARTLAND,

Respondent.

CO Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZI Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 6th day of April 2020, adopting the
Report and Recommendation of the Magistrate Judge, judgment is hereby entered denying as moot
Hylton's 28 U.S.C. § 2241 Petition and Respondent's Motion to Dismiss. Hylton is denied in forma

pauperis status on appeal. This case stands closed.

Approved by:

 

Rneee GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA

 

 

Jus 25,2? John E. Triplett, Acting Clerk
Date ! Clerk
Candy Jabht

 

 

(By) Depefty Clerk

GAS Rey 10/1/03
